       Case 1:20-cr-00116-KMW Document 12 Filed 02/19/20 Page 1 of 1
 Federal               • 1.i;a,..,l"l"fljr'PZ:,".'.:"'--:-:::--;;-;;;~
                      Da                                                                                  Southern District
                                                                           52 Duane Street-10th Floor, New York, NY 10007
 OF NEW Y                                                                            Tel: (212) 417-8700 Fax: (212) 571--0392


 David E. Patton                                                                                     Southern District of New York
  Executiw Director                                                                                       Jennifer L. Brown
                             CHAMBERS OF KIM8~\ M . WOOD                 lr=:=======:::::==-::.:=cci;j:il
                                   u.s .o. J.-S.D.N.Y.                      USDCSDNY
                                                                            DOCUMENT February 19, 20
      VIAECF
      The Honorable Kimba M. Wood                                          ELECTRO NI CALLY FILED
      United States District Judge                                         DOC #: _ _ _.......,.----.--
      Southern District of New York                                        DATE FILED: g              /do /ao
      500 Pearl Street                                                                                '
      New York, NY 10007

      Re:       United States v. Nurriddin Witcher
                20 Cr. 116 (KMW)
                                                                                                  MEMO ENDORSED
      Dear Judge Wood:

   I write with the consent of the Government to respectfully request that the
Court modify Mr. Witcher's bail conditions. Specifically, I request that the
Court extend the deadline to Thursday, February 27, 2020 for Mr. Witcher to
secure one additional cosigner to the bond.

   On February 14, 2020, Magistrate Judge Robert W. Lehrburger released
Mr. Witcher on his own signature and imposed the following bail conditions,
including: a $25,000 personal recognizance bond, cosigned by two financially
responsible persons; travel restricted to SDNY/EDNY; surrender of all travel
documents and no new applications; pretrial supervision as directed by
Pretrial Services; home detention; and GPS monitoring. All remaining
conditions were to be met by Thursday, February 20, 2020.

   Since his release, Mr. Witcher has been compliant with his bail conditions.J                                                      G~~
One cosigner has been approved to sign the bond. We respectfully ask for an                                                          . ,.,,J
additional week to schedule cosigner interviews with the Government and                                                              l'IY_.
secure one additional cosigner to the bond. The Government consents to this
request.

      Thank you for your consideration of this matter.




                                                                           Assistant Federal Defender
                                                                           (212) 417-8733     !.-U>-~
                                                                           SO ORDERED:                    N.Y., N.Y.

cc:       AUSA Christy Slavik

                                                                                  KIMBA~O
                                                                                          U.S.D.J.
